Appellate Case: 22-1016     Document: 010110714823       Date Filed: 07/22/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            July 22, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-1016
                                                   (D.C. No. 1:18-CR-00286-WJM-1)
  MARVIN SAKORI MALEIK DUDLEY,                                 (D. Colo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, MORITZ, and CARSON, Circuit Judges.
                  _________________________________

       Marvin Dudley pleaded guilty to possessing a firearm as a felon and to

 possessing a firearm in furtherance of a drug-trafficking crime. See 18 U.S.C.

 §§ 922(g)(1), 924(c)(1)(A)(i). As his plea agreement required, he waived the right to

 appeal. He has appealed nevertheless, and the government moves to enforce the

 appeal waiver. See United States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004)

 (en banc) (per curiam). Seeing no grounds to oppose the government’s motion,

 Mr. Dudley’s attorney moves to withdraw. See Anders v. California, 386 U.S. 738,




       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-1016      Document: 010110714823        Date Filed: 07/22/2022     Page: 2



 744 (1967). At our invitation, Mr. Dudley himself has responded to the

 government’s motion.1

        We will enforce an appeal waiver if (1) the appeal falls within the waiver’s

 scope, (2) the defendant waived the right to appeal knowingly and voluntarily, and

 (3) enforcing the waiver would not “result in a miscarriage of justice.” Hahn,

 359 F.3d at 1325.

        Scope of the waiver. Mr. Dudley waived the right to appeal “any matter in

 connection with this prosecution, conviction, or sentence” subject to three exceptions

 that do not apply. R. vol. 1 at 149–50. This appeal fits within the scope of the

 waiver.

        Knowing and voluntary waiver. Mr. Dudley does not dispute the

 government’s claim that he waived the right to appeal knowingly and voluntarily.

 And our own examination of the proceedings reveals no grounds to dispute the

 government’s position. See Anders, 386 U.S. at 744.

        Miscarriage of justice. Enforcing an appeal waiver will result in a miscarriage

 of justice if (1) the district court relied on an impermissible factor; (2) ineffective

 assistance of counsel in negotiating the waiver makes it invalid; (3) the sentence

 exceeds the statutory maximum; or (4) the waiver is otherwise unlawful, seriously

 affecting the fairness, integrity, or public reputation of the proceedings. Hahn,

 359 F.3d at 1327. Mr. Dudley has the burden to show that enforcing his appeal



        1
            Mr. Dudley has filed a response and a supplement to the response.
                                              2
Appellate Case: 22-1016    Document: 010110714823        Date Filed: 07/22/2022     Page: 3



 waiver will result in a miscarriage of justice. See United States v. Anderson,

 374 F.3d 955, 959 (10th Cir. 2004).

       Mr. Dudley argues that his waiver is otherwise unlawful because he is actually

 innocent of the § 924(c) count. In the context of a prisoner’s first habeas

 proceedings, a credible showing of actual innocence can overcome procedural default

 and the limitations period. See Fontenot v. Crow, 4 F.4th 982, 1029 (10th Cir. 2021),

 cert. denied, 142 S. Ct. 2777 (2022) (citing McQuiggin v. Perkins, 569 U.S. 383, 386

 (2013)). But neither the Supreme Court nor this court has ever held that actual

 innocence can overcome an appeal waiver. And even if it could, Mr. Dudley has not

 made a credible showing of actual innocence.

       The § 924(c) count alleged that Mr. Dudley possessed a firearm in furtherance

 of a drug-trafficking crime—possession of a controlled substance under 21 U.S.C.

 § 844(a). Simple possession qualifies as a drug-trafficking crime if it is a felony.

 See § 924(c)(2). And simple possession is a felony if the defendant has “a prior

 conviction for any drug, narcotic, or chemical offense chargeable under the law of

 any State.” § 844(a); see 18 U.S.C. § 3559(a).

       In his plea agreement, Mr. Dudley stipulated that he had four prior Colorado

 controlled-substance convictions and that any one of them made simple possession a

 felony that could serve as the predicate for the § 924(c) count. Now, though, he says

 one of his prior convictions does not qualify as a “drug, narcotic, or chemical

 offense” under § 844(c). As a result, he concludes, simple possession was not a

 felony for him, and he is innocent of the § 924(c) count.

                                            3
Appellate Case: 22-1016     Document: 010110714823       Date Filed: 07/22/2022      Page: 4



       Mr. Dudley’s argument does not suggest his innocence. He stipulated that he

 had four prior convictions, each of them sufficient to make simple possession a

 felony. So it does not matter if one of them does not in fact qualify as a “drug,

 narcotic, or chemical offense.” That would still leave him, by his own stipulation,

 with three prior convictions that each made simple possession a felony.

       Mr. Dudley also argues that the district court erred in denying his motion to

 dismiss and that the district court showed animus toward him at sentencing. These

 arguments allege error in Mr. Dudley’s conviction and sentence, not in the appeal

 waiver itself. So to the extent Mr. Dudley contends those errors make his waiver

 otherwise unlawful, he is mistaken: “An appeal waiver is not ‘unlawful’ merely

 because the claimed error would, in the absence of waiver, be appealable.” United

 States v. Sandoval, 477 F.3d 1204, 1208 (10th Cir. 2007).

       In sum, Mr. Dudley has not shown that enforcing his appeal waiver will result

 in a miscarriage of justice.

                                     *      *      *

       We grant the government’s motion to enforce the appeal waiver. We grant

 defense counsel’s motion to withdraw. We deny Mr. Dudley’s request to appoint

 different counsel to represent him. We dismiss this appeal.



                                             Entered for the Court
                                             Per Curiam




                                            4